Citation Nr: 1515250	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  10-37 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1. Entitlement to an increased rating for a psychiatric disability, currently evaluated as 50 percent disabling prior to September 4, 2014, and as 70 percent disabling from September 4, 2014. 

2. Whether there was clear and unmistakable error in a February 20, 1970 rating decision which did not grant a separate evaluation for a right knee condition.

3. Whether there was clear and unmistakable error in an April 10, 1975 rating decision which reduced the Veteran's evaluation for his service connected anxiety reaction from 30 percent to 10 percent.



REPRESENTATION

Appellant represented by:	Robert V. Chisholm


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

McBrine, M., Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from  September 2009 and February 2014 rating decisions of the Department of Veterans Affairs (VA) Hartford Regional Office (RO) in Newington, Connecticut, which granted an increased evaluation of 30 percent, effective October 29, 2008, for service-connected anxiety reaction, and which found that clear and unmistakable error had not occurred in prior February 1970 and April 1975 rating decisions.

In December 2010, a hearing was held before the undersigned Veterans Law Judge. A transcript of that proceeding has been associated with the claims file.

The Board remanded the Veteran's psychiatric claim in June 2011 for additional development.  Following the June 2011 remand, in an April 2012 rating decision the Appeals Management Center (AMC) granted the Veteran an increased disability rating of 50 percent, effective from October 29, 2008.  Regardless of the AMC's actions, the issue remains before the Board because the increased rating was not a complete grant of the maximum benefits available.  See AB v. Brown, 6 Vet. App. 35 (1993).

This issue was the subject of a November 2012 Board decision.  An October 2013 United States Court of Appeals for Veterans Claims (Court) decision vacated and remanded that decision based on an October 2013 Joint Motion for Remand.  As such, this claim returns before the Board.

These issues were the subject of a further remand in April 2014.  All relevant requested development having been completed, these claims now return before the Board.


FINDINGS OF FACT

1. For the period prior to the September 4, 2014, the Veteran's service connected psychiatric disability caused such symptomatology as difficulty in adapting to stressful circumstances, and inability to establish and maintaining effective relationships, such that the Veteran's disability would be most consistent with a finding of occupational and social impairment, with deficiencies in most areas.

2. For the entirety of this appeal, the Veteran's service connected psychiatric disability has caused such symptomatology as difficulty in adapting to stressful circumstances, and inability to establish and maintaining effective relationships and some suicidal thoughts; however, the Veteran has been able to maintain employment, remain oriented, attend to all activities of daily living, and does not have delusions or hallucinations; this finding would be most consistent with a finding of occupational and social impairment, with deficiencies in most areas.

3. In a February 20, 1970 rating decision, the Veteran was assigned multiple ratings for multiple disabilities subsequent to his temporary 100 percent pre stabilization rating, but was not granted a separate evaluation for a right knee condition at that time, other than scars and neurological effects of those scars.

4. In the February 1970 rating decision, the extant law and regulations were correctly applied to the facts as they were known to the RO at that time, and it was not error for the Veteran to have not been granted a separate rating for a right knee condition.

5. In an April 1975 rating decision, the Veteran's evaluation for his service connected anxiety was reduced from 30 percent to 10 percent.

6. In the April 1975 rating decision, the extant law and regulations were correctly applied to the facts as they were known to the RO at that time, and the regulations for reduction were properly followed regarding reductions.


CONCLUSIONS OF LAW

1. The criteria for a disability rating for 70 percent, but no more, for the Veteran's service connected psychiatric disability, have been met, for the entirety of this appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code (DC) 9400, 9411 (2014).

2. The claim of CUE in the final February 1970 rating decision that failed to assign a specific rating for a knee disability is denied.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105(a) (2014).

3. The claim of CUE in the final April 1975 rating decision that reduced the Veteran's rating for his service connected anxiety from 30 percent to 10 percent is denied.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.   See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Please note this claim file is completely virtual.

Stegall Considerations

As noted above, the Board previously remanded this claim most recently in April 2014 for further development, specifically for an examination regarding the Veteran's psychiatric disability, and to provide the Veteran with a SOC as to the CUE issues.   A SOC as to the CUE claims was issued in August 2014 and perfected by a September 2014 substantive appeal.  A psychiatric examination was conducted in September 2014, and that claim was readjudicated in a September 2014 SSOC. Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the Department of Veteran's Affairs (VA) has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The Board notes that the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), and of the implementing regulations codified in part at 38 C.F.R. § 3.159, are not applicable to the instant claims of CUE. See Simmons v. Principi, 17 Vet. App. 104, 109 (2003); Parker v. Principi, 15 Vet. App. 407, 412 (2002); Livesay v. Principi, 15 Vet. App. 165 (2001).  However, they are applicable to the Veteran's claim of entitlement to an increased rating for a psychiatric disability.

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b) ; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide. 

VCAA letters dated in June 2009, March 2011, April 2011, April 2012, and February 2014, as well as prior remands in June 2011,  November 2012, October 2013, and April 2014,  fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair." Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced Veterans Service Organization, and later by an attorney and has submitted a great deal of argument in support of his claims.  These arguments have referenced the applicable law and regulations necessary for a grant of service connection, and his CUE claims.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's VA medical records are in the file.  The Veteran's service and post service treatment records have been associated with the claims file.  There is no indication that there are any other outstanding treatment records that have not already been associated with the Veteran's claims file.  Therefore, the Board finds that the duty to assist the Veteran has been satisfied, in that all available identified  relevant records have been associated with the claims file.

The Board also recognizes that the duty to assist includes providing a medical examination or obtaining a medical opinion "when such is necessary" to decide the claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2014) (emphasis added).  In this case, the Veteran received numerous VA examinations, to include those in April 2009, July 2011, and September 2014.  These examinations were a thorough and adequate basis on which to base a decision, and therefore the Board finds the duty to assist has been met in this case.  See 38 C.F.R. § 3.159(c)(4) (2014).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


Entitlement to an increased rating for a psychiatric disability, currently evaluated as 50 percent disabling prior to September 4, 2014, and as 70 percent disabling from September 4, 2014.

The Veteran claims that an increased rating is warranted for his service connected PTSD; based on the evidence below, the Board finds that the Veteran would be more properly rated as 70 percent, but no higher, for his service connected psychiatric disability, for the entirety of this appeal.

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  Separate rating codes identify the various disabilities.  See 38 C.F.R. Part 4.  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.
	
In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, as in this case, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case." Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology. Any change in diagnostic code by a VA adjudicator must be specifically explained. See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Separate disabilities arising from a single disease entity are to be rated separately. See 38 C.F.R. § 4.25 (2014); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  See 38 C.F.R. § 4.14 (2014).

In general, after the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the Board resolves the benefit of the doubt for each such issue in favor of the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).  However, in ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based upon all the evidence of record that bears on occupational and social impairment, rather than solely upon the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126 (2014).  

The General Rating Formula for Mental Disorders provides, in pertinent part:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships . . .  . . . . . . . . . . . . . . . . 50

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships . . . . . . . . . . . . . . . . . . . . . . . . . . 70

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or name . . . . . . . . . . . . . . . . . 100

38 C.F.R. § 4.130 , DC 9400 (2014). 

Ratings are assigned according to the manifestation of particular symptoms. However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code. Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association : Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)). Id. 

Additionally, a Global Assessment of Functioning (GAF) score is often used by treating examiners to reflect the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." See Richard v. Brown, 9 Vet. App. 266 (1996). A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders. See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

For the period prior to September 4, 2014, the Board finds that the Veteran would be more properly rated as 70 percent disabled for his service connected psychiatric disability.  In this regard, the Board notes that the evidence from this period does show significant occupational and social impairment.  The relevant evidence for this period includes the difficulties that the Veteran had maintaining relationships, including his resulting divorce, and the difficulty that the Veteran had maintaining employment.  As such, the Board finds that the Veteran's symptomatology during this period to be more consistent with a finding of occupational and social impairment, with deficiencies in most areas, which would warrant a 70 percent rating.

As such, the Veteran has now been rated as 70 percent disabled during the course of this appeal.  Therefore, the remaining question is whether the Veteran would be more properly rated as 100 percent disabled for his service connected psychiatric disability for the entirety of this appeal.  While the Board finds the Veteran's psychiatric symptomatology to be significant, the Board finds it does not rise to the level of total occupational and social impairment, such that a 100 percent rating would be warranted.

Reviewing the relevant evidence of record for the entirety of this appeal, the Veteran was afforded a VA examination in April 2009.  At this examination, it was noted that the Veteran had no history of psychiatric treatment.  The Veteran reported that he was concerned that his chronic hyper-startle response would someday lead to a heart attack.  The Veteran stated that he had become more emotional about thoughts of the war and reported mild distress to reminders, such as certain sounds and smells.  The Veteran indicated that he thought of his friends who died during the war on a daily basis, but denied regular distressing intrusive thoughts of combat.  He reported that he did not experience nightmares related to the war.  The Veteran discussed mild feelings of detachment in social relationships outside of his family, and some restriction of affect was noted on observation. However, the examiner indicated that these symptoms were mild overall.  The Veteran reported no clear attempt to avoid thoughts or conversation about the war and described few other significant symptoms of avoidance.  It was noted that the Veteran reported chronic difficulties with sleep.  The Veteran described occasional outbursts of anger when he would "explode" on his family members.  He denied any episodes of violence and reported no significant consequences of these outbursts. He denied ongoing experience of irritability on a daily basis.  The Veteran described limited hypervigilance causing no significant impairment in functioning, as he had no difficulty engaging in social activities, being around groups of people or other settings.  He reported no difficulty with his concentration.  The Veteran reported that he experienced infrequent fleeting thoughts of suicide with no intent or plan to act on such thoughts.  He denied extended periods of depression, panic attacks, or significant anxiety other than when startled or when in total darkness. The Veteran described a close relationship with family members and reported no significant problems with his marriage or in his relationships with his children.  He reported that he and his wife had some friends in the area with whom they socialized.  The Veteran indicated that economic conditions were likely the primary cause for his job-related problems, and it did not appear that any mental health conditions would have caused him to have job-related difficulties.  The examiner noted that he denied current suicidal or homicidal thoughts, and there was no evidence of a thought disorder present.  His thoughts process was mildly tangential, although otherwise goal directed.  No perceptual disturbances were noted or reported.  His cognition was not formally tested at that time, though appeared intact. His insight and judgment was good.  The Veteran was diagnosed with anxiety disorder not otherwise specified, mild and assigned a GAF score of 65-70.  The examiner noted that the Veteran described mild re-experiencing symptoms, limited avoidance symptoms, and primary difficulty with increased arousal symptoms, including mild sleep disturbance and an exaggerated startle response, which taken together were secondary to his combat service in Vietnam.  The Veteran's symptoms caused limited difficulties with his occupational and social functioning over the years by his report, but the Veteran did not appear to see the need for treatment for any of his symptoms at the present time and he had no history of such treatment.

A July 2009 statement from the Veteran's then wife described ongoing problems with increased startle response, sleep problems, claustrophobia, hypervigilance, and anger problems.  While the Veteran had never resorted to physical violence, the Veteran's then wife expressed concern that as her sons grew older that a physical confrontation could occur.

In his own statement in July 2009, the Veteran discussed the extensive problems he has had with employment and personal relationships, which he feels are related to his PTSD.

In an August 2009 statement submitted by the Veteran's treating physician, it was noted that the Veteran described episodes of high anxiety, poor sleep, and frequent feelings of imminent catastrophe that could be immobilizing.  He had some hypervigilance and increased startle response and often felt that he was at risk for a heart attack due to increased anxiety.

In an April 2010 VA new patient consultant, it was noted that the Veteran had no suicidal ideation.

In a November 2010 letter, the Veteran's attorney and licensed marriage and family therapist stated that the Veteran's "PTSD" had significantly contributed to the breakdown of his marriage and his wife's decision to seek a divorce.  The Veteran had problems with emotional intimacy and extreme volatility in interactions with his then wife and children.  He experienced recurrent recollections, survivor guilt, sleep problems, increased arousal, irritability, hypervigilance, and exaggerated startle response.

At the December 2010 Board hearing, the Veteran reported that his family had commented on the fact that he isolated himself from others.  He asserted that he did not sleep at all and that he had panic attacks about once a day or a couple of times per week.  The Veteran also reported that he and his wife were in the process of divorcing.  In addition, the Veteran reported some thoughts of suicide, but without plan or intent.  He reported that he currently was employed, but had been laid off from his two previous positions.  The Veteran attributed these layoffs to unproductivity due to his service-connected prostate problems and the economy. While he did not discuss or attribute his layoffs to psychiatric problems, he did report that he experienced concentration problems in his current position and that his overall productivity was "borderline."

A December 2010 statement from a current coworker discussed the Veteran's initial difficulty with the job because of exaggerated startle response and his seat being in the middle of the room with multiple employees seated behind him.  When the firm relocated to new office space, the Veteran's concerns in that regard were addressed and he was seated in a corner seat facing most of the other employees.

The Veteran was afforded another VA examination, in July 2011.  The examiner noted review of the Veteran's claims file and medical records.  The Veteran had an undergraduate degree in business and a master's degree in business administration. He currently was working in the field of telephone sales, but anticipated being laid off from the position due to underperformance.  The Veteran's wife had filed for divorce and they currently were separated.  The Veteran reported drinking on the weekends in social settings, as well as intermittent binge drinking in social situations.  Overall, the Veteran denied problems with alcohol consumption.  The examiner discussed the Veteran's prior VA examination and other medical records. With respect to his pending divorce, the Veteran attributed the separation to episodes of irritability and decreased sexual intimacy due to side effects of his service-connected prostate problems.  The Veteran denied nightmares or significant reexperiencing of traumas, but did think about his combat experiences on a daily basis.  The Veteran also had minimal avoidance behavior, including no increased fear or anxiety when discussing his military service.  As to social interactions, the Veteran indicated that people did not make him feel uncomfortable.  That said, he did indicate that he kept social interactions to superficial conversations and kept busy to avoid extended conversations with others.  He described a possible mildly restricted affect.  The Veteran discussed symptoms of increased arousal, including increased sleep problems. The Veteran had problems controlling his anger, but without any incidents of physical violence.  He also discussed increased concentration problems, with difficulty focusing ever since his marriage started to deteriorate.  He reported significant hypervigilance and increased startle response, as well as increased anxiety in darkened areas.  

The examiner noted the Veteran's reports of daily panic attacks during the December 2010 Board hearing, but the Veteran denied panic attacks at the VA examination.  He discussed passive thoughts of suicide, but adamantly denied intent, means, or plans to harm himself.  He reported that his close relationship with his children was a strong consideration for not harming himself or others.  The Veteran described increased anxiety and feeling overwhelmed, which he attributed to psychosocial stressors that included his pending divorce, pending job loss, and ongoing health issues.  The Veteran denied any psychiatric treatment or medication.  The examiner concluded that the Veteran's reports indicated that his psychiatric symptoms resulted in intermittent and moderate impact on daily functioning.  As to vocational impairment, the examiner noted the Veteran's previous employment and pending lay off.  The Veteran had attributed this to a lack of productivity, but also alluded to a restructuring of the company that may have contributed to the layoff.  The Veteran also reported being written up for a disturbance after becoming anxious when a bomb was discovered near his office building and causing anxiety in his fellow co-workers.  

As to social functioning, the Veteran discussed his ongoing problems with his wife, but reported a good relationship with his children that had actually been improving.  He also had a support network of several friends and siblings and noted no changes in his social relationships.  That said, the Veteran did tend to keep people emotionally at arm's length.  The Veteran liked long walks and being involved in his children's extracurricular activities.  He was able to maintain personal hygiene and complete activities of daily living without assistance.  On examination, the Veteran was well-groomed, alert, fully oriented, had a general calm demeanor, mildly blunted affect, congruent mood, appropriate eye contact, and normal speech rate.  Speech content was generally logical, but also tangential.  The Veteran denied hallucinations and suicidal or homicidal ideation.  Insight and judgment were fair.  The examiner diagnosed anxiety disorder not otherwise specified and assigned a GAF score of 60. The examiner noted that the Veteran's psychiatric symptoms may have begun to have a negative impact on occupational functioning, as evidenced by being fired from his last three jobs, although other unrelated factors may also have played some role. The GAF score of 60 was assigned in recognition of the Veteran's recent difficulties maintaining employment.

The Veteran underwent a private evaluation from a psychologist in December 2013.  At that time, the Veteran's work history was noted, and that he had been at his current employment for about 6 months.  He indicated that he had not seen any regular mental health professionals on a regular basis.  The examiner noted that the Veteran's prior marriage had lasted 23 years until a divorce, which the Veteran's ex-wife blamed in large part on the Veteran's PTSD problems.

The Veteran was able to perform his activities of daily living, but he did note he would often let dishes or laundry go undone for days, and had difficulty motivating himself to perform those chores, which the examiner said was probably related to depression.  He did note that he preferred to isolate himself and not go out.  He has problems relating to others, particularly regarding paranoia and hypervigilance.  The examiner felt that the Veteran described symptoms consistent with "panic disorder of agoraphobia".

He stated that he has a large family and occasionally visits them but prefers to stay at home.  He watches some television and reads the newspaper.  He has no established hobbies.  He has stopped going to church and has no social outlets.  He does drive and can manage his own money.  He stated he was never able to relax and was constantly on guard.

On examination, the Veteran was oriented in all spheres.  He was diagnosed with PTSD as well as panic disorder with agoraphobia, compounded by a generalized anxiety disorder at a moderate level.  His affect at times was sad, and he was also noted to have features of paranoia.  There were no psychotic signs or symptoms.  He reported occasional suicidal thoughts.  His thought process was noted to be connected and logical.

After a multitude of tests, the Veteran's final diagnoses were moderate to severe major depressive disorder, chronic PTSD, panic disorder with agoraphobia, and generalized anxiety, all related to the Veteran's service.  The examiner noted that he felt the Veteran's psychological condition affected his ability to work.

The Veteran received a final VA examination in September 2014.  At that time, the Veteran was diagnosed with PTSD, a persistent depressive disorder, and a panic disorder.  The examiner noted that these diagnoses were intertwined and it was therefore impossible to differentiate symptomatology and severity of symptomatology between these diagnoses.

The examiner equated the severity of the Veteran's symptoms to occupational and social impairment with deficiencies in most areas.  The Veteran reported being divorced and having no social life, and that he tended to keep people at a distance. The Veteran described how numbness of feelings, distance from others, inability to experience joy, frequent recollections of his war experiences, and his need to control things adversely affected his marital relationship.

At present the Veteran reported working at least 40 hours a week, mostly from home, making appointments for an investor relations firm.  He works out of a New York city office once a week.  He has been working this job for over a year, and has a guaranteed salary of $5000 a month.  He indicated that his PTSD symptoms do interfere significantly with his current job, and states that he is short and irritable with people.  He reported that working at home helps as he works much better by himself.

He reported having 8 different jobs since 2006, and that the symptoms that contributed to the Veteran losing these jobs included depression, irritability, and anxiety.  He reported that since his last prior mental evaluation, he was terminated from one job due to lack of performance, other jobs were lost because the firms closed.

Presently, the examiner found the Veteran to have depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, difficulty in adapting to stressful circumstances, inability to establish and maintain effective relationships, and suicidal ideation.  For the past several years, he has felt more depressed than not.  He is able to derive some pleasure from going to the movies and taking walks, but he also indicates that he engages in these activities to avoid distressing memories of traumatic military events.  He reports panic attacks once or twice a week, characterized by anxiety, fear of dying, fear of losing control, sensation of shortness of breath, and a racing heart.  He also reported occasional passing thoughts of wishing he were dead.  He reported he has no intention however of committing suicide, and added that an important protective factor would be how harmful it would be to his family if he did that.  He does report having thoughts of harming others when angered but has no plan or intention of harming anyone and states that he is able to control his behavior.

The examiner noted that the Veteran's symptoms significantly interfere with his ability to function in an occupational environment.  However, the examiner also noted that the Veteran was currently employed and had maintained employment at the same place for over a year, and that therefore, at this time, his symptoms did not render him unemployable.

While this symptomatology is not insignificant, the Veteran has generally been able to maintain employment throughout the course of this appeal.  He has lost several jobs, but it appears that at least some of those job losses were economy related and not due to his inability to perform.  At present, he has held his current job for over a year.  While he is divorced, he is able to live with a relative.  While he has occasionally had suicidal thoughts, he has no plan or intention to act on these thoughts.  Finally, at no time during the course of this appeal has he been found to have any neglect of personal appearance and hygiene, and no impairment in thought process, no obsessional rituals, and no evidence of delusions or hallucinations.  Taking into consideration all relevant evidence therefore, the Board finds that the Veteran's symptomatology to be most consistent with a finding of occupational and social impairment with deficiencies in most areas, such that a 70 percent rating would be warranted, the rating the Veteran is currently in receipt of.

In evaluating the Veteran's claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms".  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's psychiatric disability with the established criteria found in the rating schedule for this disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The Board finds the preponderance of the evidence of record against a finding that the Veteran has met any of the criteria for an increased rating for a psychiatric disability, beyond 70 percent.   As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and an increased rating above 70 percent must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).

The Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In the instant case however, the Veteran is currently employed and has been for over one year.  Therefore, the Board does not find consideration of a TDIU rating to be necessary.

Clear and Unmistakable Error Claims

Under the provisions of 38 C.F.R. § 3.105(a), previous determinations that are final and binding will be accepted as correct in the absence of clear and unmistakable error.  In order for a claim of clear and unmistakable error to be valid, there must have been an error in the prior adjudication of the claim; either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied.  Russell v. Principi, 3 Vet. App. 310 (1992) (en banc). 

In Damrel v. Brown, 6 Vet. App. 242 (1994), the United States Court of Appeals for Veterans Claims (Court) explained that in order for clear and unmistakable error to exist: 

(1) "[e]ither the correct facts, as they were known at that time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated), or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question. 

Damrel, 6 Vet. App. at 245 (1994) (quoting Russell, supra).  See Bustos v. West, 179 F.3d 1378, 1381 (1999) (to prove the existence of CUE as set forth in 38 C.F.R. § 3.105(a), the claimant must show that an outcome-determinative error occurred, that is, an error that would manifestly change the outcome of a prior decision). 

In Fugo v. Brown, 6 Vet. App. 40, 43 (1993), the Court further held that clear and unmistakable error is one of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  When attempting to raise a claim of clear and unmistakable error, a claimant must describe the alleged error with some degree of specificity, and, unless it is the kind of error, that if true, would be clear and unmistakable error on its face, must provide persuasive reasons as to why the result would have been manifestly different but for the alleged error. Id. at 43-44.  Fugo further held that neither a claim alleging improper weighing and evaluating of the evidence in a previous adjudication, nor general, non-specific claims (including sweeping allegations of failures to follow the regulations or to provide due process), meet the restrictive definition of clear and unmistakable error. Id. at 44. 

"Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts; it is not mere misinterpretation of facts." Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991). 

Reviewing several of the specific laws pertinent to this claim at the time of these rating decisions,  38 C.F.R. § 3.344 (1975)  provided that sections (a) and (b) should be applied in cases involving an evaluation that had continued at the same level for five years or more; section (c) should be applied if the RO reduced an evaluation that had been in effect for less than five years.  Under 38 C.F.R. § 3.344, if an evaluation has been in effect for 5 or more years, that rating will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.

Effective July 23, 1970, (and at all times since) 38 C.F.R. § 4.28 provided: 

The following ratings may be assigned, in lieu of ratings prescribed elsewhere, under the conditions stated for disability from any disease or injury.  The prestabilization rating is not to be assigned in any case in which a total rating is immediately assignable under the regular provisions of the schedule or on the basis of individual unemployability.  The prestabilization 50-percent rating is not to be used in any case in which a rating of 50 percent or more is immediately assignable under the regular provisions. 

Unstabilized condition with severe disability- Substantially gainful employment is not feasible or advisable... 100 percent 

Unhealed or incompletely healed wounds or injuries-Material impairment of employability likely... 50 percent 

Note (1): [VA] examination is not required prior to assignment of prestabilization ratings; however, the fact that examination was accomplished will not preclude assignment of these benefits.  Prestabilization ratings are for assignment in the immediate postdischarge period.  They will continue for a 12-month period following discharge from service.  However, prestabilization ratings may be changed to a regular schedular total rating or one authorizing a greater benefit at any time.  In each prestabilization rating an examination will be requested to be accomplished not earlier than 6 months nor more than 12 months following discharge.  In those prestabilization ratings in which following examination reduction in evaluation is found to be warranted, the higher evaluation will be continued to the end of the 12th month following discharge or to the end of the period provided under §3.105(e) of this chapter, whichever is later.  Special monthly compensation should be assigned concurrently in these cases whenever records are adequate to establish entitlement. 

Note (2): Diagnosis of disease, injury, or residuals will be cited, with diagnostic code number assigned from this rating schedule, for the conditions listed therein.

38 C.F.R. § 4.28 (1970).

As to the February 1970 RO decision, the Veteran argues that this decision contained an error of law and/or fact.  Specifically, the Veteran's representative argues that because the Veteran's 100 percent prestabilization rating noted problems with ankylosis of the right knee, and because the February 1970 RO decision, with post stabilization ratings, did not grant a specific rating for a right knee disability other than scars, that this rating was equivalent to a severance of service connection for a right knee disability, and that such severance was not procedurally correct.  The Veteran's representative also specifically cites to Note 2 of 38 C.F.R. § 4.28, which requires that diagnostic code numbers be assigned from this rating schedule for conditions listed therein, and that to omit granting the Veteran a separate rating for the previous recognized knee disabilities was either an error of fact or law.  While the Board recognizes that this is argument is specific enough to be considered a claim of entitlement to CUE, the Board finds this argument without merit.

Reviewing the history of this specific claim, the Veteran was granted, in March 1969, a temporary 100 % rating effective November 1968, to convalesce from significant shrapnel injuries.  As noted on the rating decision, his wounds were classified as "multiple fragment wounds of the left arm and both legs with fracture of the right tibia involving the right knee (ankylosis of right knee),  as well as a contusion of the median nerve of the left hand.

VA examination in April 1969 showed some loss of motion of the right knee, and multiple metallic fragments around the knee on X-ray, but no osseous abnormality.

A June 1969 rating decision continued the Veteran's 100% convalescent rating, granting, in addition, a rating for anxiety/neurosis.

A January 1970 VA examination report noted that the Veteran still had some tender scars around his knees, but had a full range of motion of the right knee.

The February 1970 rating decision at issue terminated the Veteran's 100% convalescent rating, and granted the Veteran schedular ratings for a variety of scars, to include a 10 percent rating for a tender scar below the right knee, and a separate 10 percent rating for neurological involvement of the scar of the right knee.

As noted above, Veteran's representative argues that it was error to not grant the Veteran a separate rating for some other knee disability once the convalescent rating was terminated, when he had previously been classified as having a fracture of the right tibia with knee ankylosis.  The Board disagrees.  The evidence of record clearly shows that at the time the rating was reduced, the Veteran no longer had any limitation of motion of the knee, and the only identified disabilities pertaining to his right knee at the time the convalescent rating was lifted were scars and some neurological effects of those scars.  The Veteran's representative appears to argue that because ankylosis of the right knee was found during convalescence, that note two requires that a diagnostic code be assigned to this disability; however, the Board again disagrees.  There was simply, at the time of the Veteran's removal from convalescence rating, no evidence of any right knee ankylosis or residual of his prior right tibia fracture.  The medical evidence of record shows that during the course of the Veteran's convalescence, his fracture of the tibia and limitation of motion of the right knee resolved, leaving the only residual right knee disabilities at that time to be scars and the neurological manifestations of those scars.  The Board does not find that this note sets a new precedent requiring a rating for a disability where none exists.  The Veteran's representative has not pointed to any evidence that was in the file at that time which would indicate that the Veteran did have any ankylosis or limitation of motion of the knee.  As such, the Board finds that there is no error of fact or law in the adjudication of this rating decision.

As to the Veteran's April 1975 rating decision,  the Veteran and his representative argue a specific error of law occurred.  They argue that because the Veteran's rating for his service connected psychological disability had, at that time, been in effect for more than 5 years, 38 C.F.R. § 3.344 requires that his rating may not be reduced on any one examination, and therefore it was an error of law to reduce his rating based on a single February 1975 examination.  While the Board recognizes that this is argument is also sufficient to be considered a claim of entitlement to CUE as it alleges a specific error of law, the Board also finds this argument without merit.

In 1975, 38 C.F.R. § 3.344 (1975) provided that sections (a) and (b) should be applied in cases involving an evaluation that had continued at the same level for five years or more; section (c) should be applied if the RO reduced an evaluation that had been in effect for less than five years.  In this case, in reducing the 100 percent evaluation, the RO reduced an evaluation that had been in effect for more than five years.  Therefore, under 38 C.F.R. § 3.344(c) (1975), ratings will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.

The Veteran's representative argues that 38 C.F.R. § 3.344 specifically requires that, for ratings in effect for 5 years or more, that a rating cannot be reduced except on the basis of more than one examination.  That is incorrect.  38 C.F.R. § 3.344 (1975) clearly indicates that ratings will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Thus it is not legally incorrect for the RO to have reduced the Veteran based on the results of one examination.  The Veteran may argue that he felt that one examination did not clearly indicate sustained improvement, however, that argument is a weighing of the facts in evidence at time, and is therefore not a valid basis for a finding of CUE.  Nevertheless, the Board notes that the February 1975 examination appears to be thorough and complete, and shows improvement such that it could be considered a sufficient basis on which to grant a reduction.  The Veteran's representative's argument that more than one examination was required for a reduction at that time appears to be based on an interpretation of the regulation that the Board disagrees with.  

In light of the foregoing, the Board finds that all the facts in the February 1970 and April 1975 rating decisions were addressed in light of the applicable statutory and regulatory provisions extant at that time and were correctly applied by the RO.  As such, there has been identified no error of fact or law that, when called to the attention of later reviewers, would compel the conclusion that the result would have been manifestly different but for the error in these cases.



ORDER

Entitlement to a 70 percent rating prior to September 4, 2014, but no higher, for a psychiatric disability, is granted, subject to the regulations governing the payment of monetary benefits.

Entitlement an evaluation in excess of 70 percent on and after September 4, 2014, for a psychiatric disability, is denied.

Clear and unmistakable error not having been found, the Veteran's application to reopen a February 20, 1970 rating decision which did not grant a separate evaluation for a right knee condition is denied.

Clear and unmistakable error not having been found, the Veteran's application to reopen an April 10, 1975 rating decision which reduced the Veteran's evaluation for his service connected anxiety reaction from 30 percent to 10 percent is denied.




____________________________________________
Michael Lane
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


